Citation Nr: 1549199	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-48 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with esophageal ulcerations.

2.  Entitlement to a compensable disability rating prior to June 14, 2011, in excess of 10 percent from June 14, 2011 through September 17, 2014, and in excess of 20 percent from September 18, 2014, for left lower extremity radiculopathy.

3.  Entitlement to service connection for right leg fractures at the knee cap and ankle, to include as secondary to the service-connected right probable meniscus tear with internal derangement of the medial meniscus.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected chronic lumbar strain.  

5.  Entitlement to service connection for a neck disability, to include as secondary to the service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active duty from March 1991 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2009, January 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a July 2011 rating decision, the rating for left lower extremity radiculopathy was increased to 10 percent, effective June 14, 2011.  In a February 2015 rating decision, it was increased to 20 percent, effective September 18, 2014.

The claims for an increased evaluation for left lower extremity radiculopathy and service connection for bilateral hip and neck disabilities were previously before the Board in May 2011.  In August 2014, these issues as well as the claim for an increased evaluation for GERD with esophageal ulcerations were remanded for additional development.  The requested development has been completed, and the claims are properly before the Board for appellate consideration.

  
FINDINGS OF FACT

1.  The Veteran's GERD with esophageal ulcerations is not characterized by considerable impairment of health.

2.  From June 19, 2009 through September 17, 2014, the Veteran's left lower extremity radiculopathy was characterized by mild incomplete paralysis of the sciatic nerve and pain.

3.  From September 18, 2014, the Veteran's left lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the sciatic nerve and pain.

4.  The preponderance of the evidence shows that the Veteran's right leg fractures at the knee cap and ankle were not present in service or until many years thereafter and are not related to service or to an incident of service origin, including to his service-connected right probable meniscus tear with internal derangement of the medial meniscus.

5.  The preponderance of the evidence shows that the Veteran's bilateral hip disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected chronic lumbar strain.

6.  The preponderance of the evidence shows that the Veteran's neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected chronic lumbar strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for GERD with esophageal ulcerations have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for an evaluation of 10 percent, and no greater, for left lower extremity radiculopathy from June 19, 2009 through June 13, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy from June 14, 2011 through September 17, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an evaluation in excess of 20 percent for left lower extremity radiculopathy from September 18, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for service connection for right leg fractures at the knee cap and ankle, including as secondary to as secondary to the service-connected right probable meniscus tear with internal derangement of the medial meniscus, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a bilateral hip disability, including as secondary to the chronic lumbar strain, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for a neck disability, including as secondary to the chronic lumbar strain, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claims, letters dated in July 2009 and September 2012 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The claim for an increased rating for GERD with esophageal ulcerations arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales, as discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  GERD with Esophageal Ulcerations

The Veteran's GERD with esophageal ulcerations have been rated under Diagnostic Code 7346, which provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran is seeking an evaluation in excess of 10 percent for GERD with esophageal ulcerations.  At a December 2011 VA examination the Veteran was diagnosed with GERD with esophageal ulcerations.  Symptoms included abdominal pain, diarrhea, a lump in the throat, gas, and bloating.  The Veteran took medication for GERD on a daily basis.  Episodes of symptoms that were not severe occurred four or more times per year, and episodes of severe symptoms occurred two times per year and lasted for less than a day.  He had mild nausea four or more times a year that lasted for ten days or more, and he had recurrent vomiting four of more times a year.  The Veteran did not have incapacitating episodes due to GERD.

In September 2014 the Veteran had another VA examination. It was noted that the record showed that the Veteran had moderate reflux disease and a hiatal hernia.  The 2012 endoscopy showed no ulcerations.  The Veteran took medication on a daily basis, had pain two to three times a week, and vomited on a weekly basis.  He got occasional dyspnea, constant pyrosis, and some abdominal discomfort.  Therefore, the level of severity of the reflux disease and hiatal hernia was moderate.  It was noted that there was not any impact of health.  The Veteran continued to go to work, and the reflux did not interfere with his job.

The Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for the Veteran's GERD with esophageal ulcerations.  While the VA examinations and treatment records show that the Veteran has consistently had discomfort from GERD with esophageal ulcerations, the record does not show that it is productive of considerable impairment of health, as required for a 30 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The September 2014 VA examiner felt that there was not any impact on health.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent.

B.  Left Lower Extremity Radiculopathy

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

The Veteran is seeking a compensable disability rating prior to June 14, 2011, a rating in excess of 10 percent from June 14, 2011 through September 17, 2014, and a rating in excess of 20 percent from September 18, 2014 for left lower extremity radiculopathy.

The Veteran had a VA examination in September 2009 at which he said that he had radiculopathy in the left lower extremity on a persistent basis with exacerbations of more intense pain and discomfort.  Left lower extremity motor, sensory and reflex examinations were normal.  At June 2010 VA treatment, the Veteran reported pain radiating down the left leg for the past three weeks.

At a VA examination on June 14, 2011, the Veteran complained of weakness, numbness and pain in the left leg.  The examiner noted that there was no paralysis in the left leg.  On examination, peripheral nerve reflexes and a motor examination were normal.  Sensation was intact in the left lower extremity, and the Veteran walked with a slightly antalgic gait.  The Veteran had a positive Lasegue's sign on the left, which indicated nerve root irritation.  Electrophysiological studies of the left lower extremity were consistent with chronic left L4-5 radiculopathy.  

The Veteran underwent another VA examination in September 18, 2014.  The examiner felt that the Veteran had moderate symptomatology, including shooting pains and scattered areas of sensation loss.  However, there was no muscular atrophy or paralysis.  Additional studies were not needed because EMG testing three years before showed positive findings.  Symptoms were of moderate severity, but there was no atrophy or paralysis.  The Veteran ambulated without difficulty.  The examiner noted contradictory information in the 2012 examination report regarding whether the Veteran had abnormal gait and station. 

The Board finds that prior to June 14, 2011 the Veteran's left lower extremity radiculopathy was consistent with mild incomplete paralysis.  Therefore, he is entitled to an evaluation of 10 percent for the period prior to June 14, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran does not qualify for an evaluation in excess of 10 percent from June 14, 2011 through September 17, 2014.  While the record shows that there was some decreased sensation in the left lower extremity, the June 2011 examiner noted that there was no paralysis.  Therefore, the record does not show that there was moderate incomplete paralysis for the period from June 14, 2011 through September 17, 2014.  See id.  The Veteran does not qualify for an evaluation in excess of 20 percent for the period from September 18, 2014.  The September 2014 VA examiner felt that the symptoms were of moderate severity.  Therefore, the Board finds that the left lower extremity radiculopathy has not been consistent with moderately severe incomplete severe paralysis as contemplated for a 40 percent evaluation from September 18, 2014.  See id.  

C.  Other Considerations

In light of the holdings in Fenderson and Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected GERD with esophageal ulcerations and left lower extremity radiculopathy, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated. 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's left lower extremity radiculopathy and GERD with esophageal ulcerations.  Moreover, the record does not show marked interference with employment or frequent periods of hospitalization due to these disabilities.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for a chronic lumbar strain and probable meniscus medial tear with internal derangement of the medial meniscus, right knee.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is working.  While the record shows that there may be some interference with employment due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.
III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Right Leg Fractures

The Veteran is seeking service connection for right leg fractures at the knee cap and ankle, to include as secondary to the service-connected right probable meniscus tear with internal derangement of the medial meniscus.

The STRs do not show any complaints, treatment, or diagnoses related to a right leg fracture.  The Veteran wrote in his August 2012 claim that in July 2012 he fractured his right leg in the ankle and knee cap.  July 2012 private treatment records indicate an unstable right tibia/fibula shaft fracture.

The Veteran had a VA examination in October 2012 at which he reported fracturing the right leg in July 2012 when he fell while in a state park.  It was noted that he had been diagnosed with a probable right medial meniscus tear in 1995.  The examiner opined that it was less likely than not that the right leg fracture was proximately due to or aggravated by the service-connected right knee disability.  The Veteran reported not being treated for the right knee condition since 1995, and primary care records since 2008 do not show complaints related to the right knee.  In addition, the Veteran denied any history of instability in the right knee.

The October 2012 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  It noted that while the Veteran submitted a medical study stating that individuals with a previous knee injury are at risk for knee injuries, greater probative value is given to the examiner's opinion because it considered the Veteran's specific history, including the lack of complaints in the post-service treatment records regarding the right knee and the Veteran's denial of right knee instability.  There are no competent opinions of record that the Veteran's July 2012 right leg fractures were caused or aggravated by the service-connected right probable meniscus tear with internal derangement of the medial meniscus.  

The Board acknowledges the reports of the Veteran that his right leg fractures were due to and/or was aggravated by the service-connected right knee disability.  However, the record does not show that the Veteran has medical expertise.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for right leg fractures at the knee cap and ankle, to include as secondary to the service-connected right probable meniscus tear with internal derangement of the medial meniscus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Bilateral Hip and Neck Disabilities 

The Veteran is seeking service connection for bilateral hip and neck disabilities, to include as secondary to the service-connected chronic lumbar strain.

The STRs do not show any complaints, treatment, or diagnoses related to a bilateral hip or neck disability.  An October 1994 medical evaluation board proceeding noted that the Veteran had an old bilateral femoral neck stress reaction/fracture that occurred in 1992 and was healed and asymptomatic.

The Veteran wrote in June 2009 that his hips locked up on a daily basis, which hindered walking, standing, and other physical activities.  He had been treated for this since 1995.  The Veteran also wrote that he had had an injury to his neck since military service.  His neck cracked and hurt to turn, and he had trouble sleeping and driving a car.  An orthopedic condition had provided some relief.  The examination report did not indicate that a full examination was performed. 

In an October 2009 examination report addendum, the examiner opined that the bilateral hip condition was less likely as not caused by or a result of military service.  The STRs showed documentation of fully healed and asymptomatic stress fractures of both femoral heads.  There were no complaints of hip pain or other symptoms associated with the healed fractures, and the fractures were found from x-rays related to the back.  The examiner noted that the hip condition was fully healed and asymptomatic at the time of discharge.

The Veteran had a VA examination in August 2009.  The examiner opined that it was less likely as not that the bilateral hip and neck disabilities were secondary to or aggravated to the chronic lumbar strain.  It was noted that the claims file, including VA treatment records, did not show a diagnosis or treatment for a hip or neck disability.  Medical literature did not support a chronic lumbar strain being a causative factor of separate hip or neck problems.  In the 75 foot walk from the waiting room to the examining room, the Veteran showed no evidence of any altered gait or weight bearing.  Without those physical changes, there was no evidence of added mechanical stress from the chronic lumbar strain to the hips or neck.  The examiner also noted that the hips and cervical spine were anatomically separate and distinct from the lumbar spine.

The Veteran had a VA examination in June 2011.  He complained of weekly stiffness in the hips, and flare-ups occurred with cold weather.  X-rays of the hips and pelvis were normal.  He was diagnosed with bursitis of the hips.  The Veteran also complained of neck pain since the mid-1990s that was dull and mild and occurred one to six days a week.  He was diagnosed with a mechanical cervical muscle strain.  The examiner felt that the hip and neck disabilities did not have anything to do with the asymptomatic stress fracture of the femoral head.  It was noted that current x-rays of the hips were normal, and that if changes were due to the remote asymptomatic stress fracture, there likely would have been findings on the current x-rays. There was no indication of a cervical issue while on active duty, so therefore it did not appear that any neck disorder is related to or aggravated by military service.  The examiner could not find any valid medical reasoning that would show any aggravation of the neck by the chronic lumbar strain.  In addition, the examiner felt that the hip disability was not related to military service and was not caused or aggravated by the service-connected lumbar strain. 

In a November 2012 examination report addendum, the June 2011 VA examiner opined that it was less likely that the hip and neck strains were due to or a result of the lumbar strain.  There was a lack of a mechanical relationship to support such causation.  In addition, there was not support for a finding of true and permanent aggravation beyond the natural progression.  There were non-service connected issues that could contribute to the reported pain.  This opinion cannot be given probative value because the contribution of non-service-connected disabilities cannot be used to rule out that service-connected disabilities also caused or aggravated the hip and neck disabilities.

In a September 2014 VA examination report addendum, the examiner opined that it was unlikely that any bilateral hip or neck condition were present secondary to or were aggravated by the service-connected lumbar strain.  The examiner also felt it was unlikely that a hip or neck disorder was related to service on a direct basis, including being due to air assault training.  Testing of the hips and neck were negative in the past.  The examiner wrote that one would assume that if the tremendous impact from air assault injuries and events were affecting these joints, significant changes would be present, and this was not the case.  

The September 2014 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez, 22 Vet. App. at 301.  The Board notes that the opinion was not based the amount air assault training that the Veteran performed during service, and was instead based on the Veteran's medical history, including imaging results.  There are no competent opinions of record that the Veteran's hip and neck disabilities were was caused or aggravated by the service-connected chronic lumbar strain. 

The Board acknowledges the reports of the Veteran that his hip and neck disabilities are due to and/or were aggravated by the service-connected chronic lumbar strain.  However, the hip and neck disabilities require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1336-37.  

Because the evidence preponderates against the claims of service connection for hip and neck disabilities, to include as secondary to the chronic lumbar strain, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.























	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for GERD with esophageal ulcerations is denied.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 10 percent for left lower extremity from June 19, 2009 through June 13, 2011 is granted.

An evaluation in excess of 10 percent for left lower extremity radiculopathy from June 14, 2011 through September 17, 2014 is denied.

An evaluation in excess of 20 percent for left lower extremity radiculopathy from September 18, 2014 is denied.

Service connection for right leg fractures at the knee cap and ankle, to include as secondary to the service-connected right probable meniscus tear with internal derangement of the medial meniscus, is denied.

Service connection for a bilateral hip disability, to include as secondary the service-connected chronic lumbar strain, is denied.

Service connection for a neck disability, to include as secondary the service-connected chronic lumbar strain, is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


